Citation Nr: 0619179	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  94-46 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by fatigue, to include claimed as a result of 
undiagnosed illness.

2.  Entitlement to service connection for a disability 
manifested by memory loss, to include claimed as a result of 
undiagnosed illness.

3.  Entitlement to service connection for a disability 
manifested by breathing problems, to include claimed as a 
result of undiagnosed illness.

4.  Entitlement to service connection for a disability 
manifested by pain and swelling of multiple joints other than 
the joints of the lumbosacral spine, to include claimed as a 
result of undiagnosed illness.

5.  Entitlement to service connection for skin rash of the 
hands and feet, to include claimed as a result of undiagnosed 
illness.

6.  Entitlement to service connection for hypertension on a 
direct basis or on a presumptive basis as a chronic disease.

7.  Entitlement to service connection for headaches, to 
include claimed as a result of undiagnosed illness.

8.  Entitlement to service connection for a disability 
manifested by diarrhea, to include claimed as a result of 
undiagnosed illness.
 
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran had active military service in the United States 
Army from September 1986 to December 1986 and from November 
1990 to June 1991, with service in the Southwest Asia theater 
of operations during the Persian Gulf War during his second 
period of active service and with service in the Arkansas 
Army National Guard between his two period of active service.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  June 1999 by the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In August 2003, the Board remanded this case for further 
development of the evidence.  In a July 2005 decision-remand, 
the Board denied the veteran's claim on appeal of entitlement 
to service connection for hypertension as secondary to the 
veteran's service-connected low back disability and his claim 
on appeal for an increased evaluation for the low back 
disability and remanded the remaining issues on appeal for 
further development of the evidence.  The issues before the 
Board for an appellate decision at this time are as stated on 
the title page of this decision.

A decision of the Board dated in March 1997, which is final, 
see 38 U.S.C.A. § 7104(b) (West 2002), denied entitlement to 
direct service connection for a lung disorder.  The veteran's 
claim still on appeal for service connection for a disability 
manifested by breathing problems is a claim under the 
provisions of 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. 
§ 3.317 (2005) for compensation to a Persian Gulf veteran 
claiming to exhibit objective indications of a qualifying 
chronic disability manifested by breathing problems as a 
result of undiagnosed illness and is not a claim for direct 
service connection for a disability manifested by breathing 
problems/a lung disorder.

The Board's final decision in March 1997 also denied 
entitlement to service connection for skin rash on the face 
and the chest.  The veteran's current claim on appeal is for 
a skin rash of the hands and feet.  

Service connection is in effect for a chronic strain and pain 
syndrome of the lumbosacral spine.  The veteran's claim on 
appeal for service connection for a disability manifested by 
pain and swelling of multiple joints is a claim for service 
connection for a disability manifested by pain and swelling 
of multiple joints other than the joints of the lumbosacral 
spine, to include claimed as a result of undiagnosed illness.  

In a statement received in October 2004, the veteran raised 
the issues of entitlement to service connection for 
depression, post-traumatic stress disorder (PTSD), diabetes 
mellitus, tinnitus, and dental disorders.  Those claims, 
which have not been adjudicated by the RO and which are not 
inextricably intertwined with the current appeal, are 
referred to the RO for appropriate action.

The issue of entitlement to service connection for a 
disability manifested by diarrhea, to include claimed as a 
result of undiagnosed illness, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC. 

FINDINGS OF FACT

1.  The appellant is a Persian Gulf veteran.

2.  A disability manifested by fatigue, a disability 
manifested by memory loss, a disability manifested by 
breathing problems, a disability manifested by pain and 
swelling of multiple joints other than the joints of the 
lumbosacral spine, skin rash of the hands and feet, 
hypertension, and a headache disorder were not present during 
the appellant's active military service and are not 
etiologically related to such service.

3.  There is no competent medical evidence of record that a 
disability manifested by fatigue, a disability manifested by 
memory loss, a disability manifested by breathing problems, a 
disability manifested by pain and swelling of multiple joints 
other than the joints of the lumbosacral spine, skin rash of 
the hands and feet, hypertension, or a headache disorder are 
due to an injury or disease during active military service or 
during a period of active duty for training.

4.  There is no competent medical evidence of record that a 
disability manifested by pain and swelling of multiple joints 
other than the joints of the lumbosacral spine is due to an 
injury during a period of inactive duty training.

5.  There are no objective indications that the appellant as 
a Persian Gulf veteran has any qualifying chronic disability 
due to undiagnosed illness.

6.  The veteran's claimed disabilities due to fatigue, 
breathing problems, and headaches have been attributed by 
physicians to known clinical diagnoses.    


CONCLUSIONS OF LAW

1.  A disability manifested by fatigue, a disability 
manifested by memory loss, a disability manifested by 
breathing problems, a disability manifested by pain and 
swelling of multiple joints other than the joints of the 
lumbosacral spine, skin rash of the hands and feet, 
hypertension, and a headache disorder were not incurred in or 
aggravated by service, and compensation to a Persian Gulf 
veteran for such disabilities as a result of undiagnosed 
illness is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1117, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a), 3.317 (2005).

2.  A disability manifested by fatigue, a disability 
manifested by memory loss, a disability manifested by 
breathing problems, a disability manifested by pain and 
swelling of multiple joints other than the joints of the 
lumbosacral spine, hypertension, and a headache disorder may 
not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist  

VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters sent to 
the veteran in February 2001 by the RO and in April 2004 by 
the VA Appeals Management Center (AMC) in Washington, DC, 
satisfied the statutory and regulatory duty to notify 
provisions.  The veteran has been afforded multiple medical 
examinations, and there is no indication in the record that 
additional evidence material to the issues decided herein 
which is not part of the veteran's claims file is available.  
Therefore, the Board finds that VA has met the duties to 
notify and to assist required by law as to the claim decided 
herein.  The adjudication of the veteran's claims on appeal 
was prior to the enactment of the Veterans Claims Assistance 
Act of 2000.  The notice provided to the veteran by the AMC 
in February 2004 was the kind of remedial notice which the 
Court found in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), to be permissible under the applicable statute and 
regulations.  

In written argument in support of the appeal received in May 
2006, the veteran's representative asserted that the 
development of evidence by VA pursuant to the Board's July 
2005 remand was not consistent with the Board's remand orders 
in that the remand orders required two examinations and only 
one medical examination was conducted.  The veteran's 
representative was thereby in effect alleging that VA did not 
comply with the holding in Stegall v. West, 11 Vet. App. 268, 
271 (1998) (A remand by the Board confers on the claimant, as 
a matter of law, the right to compliance with the remand 
orders).  The veteran's representative also alleged that a VA 
physician's assistant who conducted the VA medical 
examination of the veteran in August 2005 while this case was 
in remand status was not qualified to do so.  The Board does 
not agree.

The remand orders in the Board's July 2005 remand did not in 
fact require that two medical examinations as opposed to one 
examination be performed.  With regard to the veteran's 
representative's argument as to the professional 
qualifications of the VA physician's assistant who conducted 
the VA examination in August 2005, the veteran's 
representative has not submitted or identified any probative 
evidence tending to show that the VA physician's assistant in 
question lacked the training and expertise to perform the 
medical examination and provide the medical opinions 
requested in the remand orders of the Board's July 2005 
remand.  The veteran's representative has not cited any 
statute, regulation, or precedent court decision stating that 
a physician's assistant is necessarily unqualified to conduct 
VA medical examinations and to provide medical opinions.  For 
these reasons, the veteran's representative's arguments are 
without merit and do not show a failure by VA to fulfill the 
duty to assist pursuant to the VCAA and its implementing 
regulations.  

Direct Service Connection 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§§ 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2005).

Service connection [on a direct basis] presupposes a 
diagnosis of a current disease.  Rabideau  v. Derwinski, 2 
Vet. App. 141, 143 (1992).

Pain alone, without a diagnosed or underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection [on a direct basis] may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).

Presumptive Service Connection for Chronic Disease

When arthritis, cardiovascular disease, to include 
hypertension, or an organic disease of the nervous system is 
manifested to a compensable degree within one year of 
separation from service, the disease may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).

Compensation for Certain Disabilities Due to Undiagnosed 
Illnesses

VA shall pay compensation to a Persian Gulf War veteran with 
a qualifying chronic disability which became manifest during 
service on active duty in the Southwest Asia theater of 
operations during the Persian Gulf War  or to a degree of 10 
percent or more prior to December 31, 2006.  38 U.S.C.A. 
§ 1117 (West 2002); 38 C.F.R. § 3.317 (2005).

For the purposes of this section, the term Persian Gulf 
veteran means a veteran who served on active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  38 C.F.R. § 3.317(b) (2005). 

The Persian Gulf veteran must exhibit "objective 
indications" of a qualifying chronic disability and the 
disability cannot by history, physical examination, and 
laboratory tests be attributed to any known clinical 
diagnosis.  "Objective indications" include both objective 
evidence perceptible to an examining physician and other non-
medical indicators which are capable of independent 
verification.   To be "chronic" a disability must have 
existed for six months or more or have exhibited intermittent 
episodes of improvement and worsening over a six-month 
period.  The six-month period of chronicity will be measured 
from the earliest date on which pertinent evidence 
establishes that the signs or symptoms of the disability 
first became manifest.  38 C.F.R. § 3.317(a) (2005).
  
A qualifying chronic disability means a chronic disability 
resulting from the following or from any combination of the 
following:
(a) an undiagnosed illness;
(b) the following medically unexplained chronic multi-symptom 
illnesses which are defined by a cluster of signs or 
symptoms:
(1) chronic fatigue syndrome;
(2) fibromyalgia;
(3) irritable bowel syndrome; or
(4) any other illness which the VA Secretary determines meets 
the criteria of this section for a medically unexplained 
chronic multi-symptom illness; or
(c) any other illness which the VA Secretary determines  in 
regulations warrants a presumption of service connection.  
38 C.F.R. § 3.317(a) (2005).
    
For the purposes of this section, the term "medically 
unexplained chronic multi-symptom illness" means a diagnosed 
illness without conclusive pathophysiology or etiology which 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  [Emphasis added.]  Chronic multi-
symptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a) (2005).

Competent Evidence

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1) (2005).

Competent lay evidence means any evidence not requiring 
that the proponent have specialized education, training, 
or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed 
and described by a lay person.  38 C.F.R. § 3.159(a)(2) 
(2005).

Contentions by the Appellant

The veteran has contended that symptoms of each of the 
claimed disabilities for which he is seeking service 
connection commenced after he returned from the southwest 
Asia theater of operations in the Persian Gulf War.  

Information and Evidence In Service Medical Records

The veteran's service medical records are negative for any 
complaints or medical findings related to fatigue, memory 
loss, difficulty breathing, pain and swelling of joints other 
than the joints of the lumbosacral spine, or a skin rash on 
the hands or feet.  His service medical records show that 
during hospitalization in July 1987 for treatment of heat 
exhaustion, the veteran had acute headaches and elevated 
blood pressure readings.  At hospital discharge, his blood 
pressure was recorded as 120/80 in each arm.  His service 
medical records also show that he had a headache in December 
1990 along with fever as a symptom of a cold.  At an 
examination in April 1991 for release from active duty, after 
a review of systems, there were no reported diagnoses or 
defects, and the veteran's blood pressure was recorded as 
112/86.

Fatigue and Memory Loss

At a VA psychiatric examination in October 1991, the veteran 
complained of sleep problems, and the pertinent diagnosis was 
primary insomnia.  "Primary insomnia" is a recognized 
diagnosis listed in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV) (1994).  In DSM-IV, primary insomnia has the 
diagnostic number 307.42.  Primary insomnia, which involves 
sleep disturbance which causes significant distress or 
impairment in social, occupational, or other important areas 
of functioning, is a psychiatric disorder which does not 
occur exclusively during the course of narcolepsy or another 
mental disorder and is not due to the direct physiological 
effects of a substance (for example, a medication or a drug 
of abuse) or a general medical condition.  See DSM-IV at 557.

An administrative law judge (ALJ) of the Social Security 
Administration who, in a decision issued in February 1998 
denied the veteran's claim for disability benefits under laws 
administered by that agency, noted that a VA physician who 
had performed a clinical examination of the veteran in June 
1993 to evaluate the veteran's complaints of generalized 
weakness and numbness of his body, found that those 
complaints were disproportionate to the objective clinical 
findings and indicated malingering on the veteran's part in 
an attempt at the secondary gain of higher VA benefits 
payments.  In his decision finding that the veteran was not 
unable to work by reason of disability, the ALJ stated, 
"Based on the totality of the evidence, the undersigned 
concludes that the claimant's restrictions are self-limiting 
based on his lack of motivation to work."  See February 1998 
SSA ALJ decision at page 8.

In July 1998, the veteran underwent VA psychological testing.  
The VA clinical psychologist who interpreted the results of 
the psychological testing reported a diagnosis on Axis I of 
undifferentiated somatoform disorder and a diagnosis on Axis 
II of dependent personality features.  "Somatoform" is a 
term which denotes psychogenic symptoms resembling those of 
physical disease.  See Dorland's Illustrated Medical 
Dictionary (Dorland's) 1545 (28th ed., 1994).  "Psychogenic" 
means produced or caused by psychic or mental factors rather 
than by organic factors.  See Dorland's at 1383.  The VA 
clinical psychologist reported that the veteran's pattern of 
test answers predicted an individual who is unable to 
accurately perceive the role of psychological factors in his 
health problems.  At a VA mental health clinic in October 
1999, a VA psychiatrist who interviewed the veteran concurred 
in the diagnoses rendered in July 1998 by the VA 
psychologist.        

With regard to the veteran's claims for service connection 
for disabilities manifested by fatigue and memory loss, the 
VA physician's assistant who conducted the VA medical 
examination in August 2005 stated that, in his opinion, most 
of the veteran's claimed symptoms were "related to his 
mental health conditions."

The veteran is not entitled to direct service connection for 
a disability manifested by fatigue or for a disability 
manifested by memory loss because there is no credible or 
convincing evidence that any such disability existed while he 
was serving on active military duty and because there is no 
competent medical evidence linking a current disability 
manifested by fatigue or by memory loss to his active 
military service or to any period of active duty for training 
in the National Guard.  See 38 U.S.C.A. §§ 101(24), 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.6(a), 3.303 (2005).        

The diseases and disorders listed in 38 C.F.R. § 3.309(a) 
(2005) as chronic diseases subject to presumptive service 
connection do not include a disease manifested by fatigue or 
by memory loss, and there is no competent medical evidence or 
other credible evidence that claimed fatigue or claimed loss 
of memory in the veteran's case is associated with any 
disease or disorder listed in that VA regulation, so the 
veteran is not entitled to presumptive service connection for 
a disability manifested by fatigue or for a disability 
manifested by memory loss.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).

The veteran is not entitled to compensation as a Persian Gulf 
veteran for a disability manifested by fatigue because there 
is no competent medical evidence of record of a diagnosis of 
chronic fatigue syndrome and because his complaints of 
fatigue were attributed by the physician who conducted the VA 
psychiatric examination in October 1991 to the known clinical 
diagnosis of primary insomnia, and he is not entitled to 
compensation as a Persian Gulf veteran for a disability 
manifested by memory loss because there are no objective 
indications that he has any such disability.  On those bases, 
the Board concludes that the veteran does not have a 
qualifying chronic disability manifested by fatigue or memory 
loss so as to warrant entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. 
§ 3.317 (2005).

Breathing Problems

In October 1992, the veteran underwent VA pulmonary function 
tests (PFTs).  The computerized interpretation of the results 
of the PFTs in October 1992 was that the spirometry was 
within normal limits.

At a VA examination in October 2001, the veteran complained 
of shortness of breath.  He stated that he had quit smoking 
two years earlier.  He said that he used an inhaler.  After a 
clinical examination, the examiner diagnosed exercise-induced 
asthma.  

At a VA primary care clinic in February 2002, a VA physician 
diagnosed the veteran with asthma/chronic bronchitis.

The veteran was scheduled to undergo PFTS in August 2005, but 
the examiner reported that he "did not give a good effort" 
which "skewed the results" of the PFTs.

At a VA examination in August 2005, a clinical examination of 
his lungs was unremarkable.  His lungs were clear to 
auscultation and percussion, and there was no evidence of 
respiratory failure.  The examiner stated his opinion that 
the veteran's multitude of claimed symptoms, including 
problems breathing, are more likely than not attributable to 
mental health problems and are not as likely as not related 
to his active military service.

Lung diseases other than active tuberculosis are not listed 
in 38 C.F.R. § 3.309(a) (2005) as chronic diseases subject to 
presumptive service connection, and there is no competent 
medical evidence or other credible evidence that the 
veteran's claimed breathing problems are associated with any 
disease or disorder listed in that VA regulation, so the 
veteran is not entitled to presumptive service connection for 
a disability manifested by breathing problems.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2005).  

The veteran is not entitled to compensation as a Persian Gulf 
veteran for a disability manifested by breathing problems 
because his complaints of shortness of breath have been 
attributed by VA examining physicians to the known clinical 
diagnosis of asthma.  On that basis, the Board concludes that 
the veteran does not have a qualifying chronic disability 
manifested by breathing problems so as to warrant entitlement 
to compensation under the provisions of 38 U.S.C.A. § 1117 
(West 2002); 38 C.F.R. § 3.317 (2005).

Pain and Swelling of Multiple Joints Other Than Joints of 
Lumbosacral Spine

At a VA examination in October 2001, the veteran complained 
of pain in his hands, wrists, and feet.  X-rays of his knees, 
hands, and wrists did not reveal any degenerative joint 
disease (arthritis).

VA X-rays in April 2004 of the veteran's knees, ankles, and 
hands were negative.  At a VA examination in April 2004, the 
range of motion of the veteran's upper extremities and lower 
extremities was reported as "functional" and his muscle 
strength was good.  The pertinent diagnosis was multiple 
joint arthralgia.  "Arthralgia" is pain in a joint.  See 
Dorland's at 140.

At a VA examination in August 2005, the veteran complained of 
pain and swelling in his joints and, in particular, pain and 
swelling of his knees and hands.  A physical examination was 
unremarkable, and the examiner reported his conclusion that 
the veteran does not have disease/disorder of joints other 
than the joints of the lumbosacral spine.

The veteran is not entitled to direct service connection for 
a disability manifested by a disability manifested by pain 
and swelling of multiple joints other than the joints of the 
lumbosacral spine because there is no credible or convincing 
evidence that any such disability existed while he was 
serving on active military duty and because there is no 
competent medical evidence linking a current disability 
manifested by pain and swelling of multiple joints other than 
the joints of the lumbosacral spine to his active military 
service or to an injury a period of active duty for training 
or a period of inactive duty training in the National Guard.  
See 38 U.S.C.A. §§ 101(24), 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.6(a), 3.303 (2005).        

The veteran is not entitled to presumptive service connection 
for a disability manifested by pain and swelling of multiple 
joints other than the joints of the lumbosacral spine because 
there is no competent medical evidence of record that 
arthritis of any joint other than the joints of the 
lumbosacral spine was manifested during the one year period 
following the veteran's separation from active service in 
June 1991.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).

The veteran is not entitled to compensation as a Persian Gulf 
veteran for a disability manifested by pain and swelling of 
multiple joints other than the joints of the lumbosacral 
spine because there are no objective indications that he has 
any such organic disability.  Rather, VA medical examiners 
have attributed the veteran's complaints of pain and swelling 
of multiple joints other than the joints of the lumbosacral 
spine to psychogenic causes, and there is no claim before the 
Board at this time for service connection for a psychiatric 
disorder.  On those bases, the Board concludes that the 
veteran does not have a qualifying chronic disability 
manifested by pain and swelling of multiple joints other than 
the joints of the lumbosacral spine so as to warrant 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2005).

Skin Rash of Hands and Feet

At a VA examination in October 2001, the veteran stated a 
history of flaking of the skin of his face/chest/feet six 
months after his return from the Persian Gulf; he did not 
mention his hands.  After a clinical examination, the 
examiner diagnosed seborrheic dermatitis.  "Seborrheic 
dermatitis" is a chronic, inflammatory disease of the skin 
of unknown etiology, characterized by moderate erythema, dry, 
moist, or greasy scaling, and yellow crusted patches on 
various areas.  See Dorland's at 448.

At a VA examination in April 2004, examination of the 
veteran's skin revealed a rash on his chest and psoriatic 
lesions on his knees.  No findings were reported related to 
the skin of his hands or feet.

The veteran is not entitled to direct service connection for 
skin rash of the hands and feet because there is no credible 
or convincing evidence that any such disability existed while 
he was serving on active military duty and because there is 
no competent medical evidence linking any current skin rash 
of the hands and feet to his active military service or to 
any period of active duty for training in the National Guard.  
See 38 U.S.C.A. §§ 101(24), 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.6(a), 3.303 (2005).        

The veteran is not entitled to compensation as a Persian Gulf 
veteran for skin rash of the hands and feet because such rash 
of the feet has been attributed by a VA examining physician 
to the known clinical diagnosis of seborrheic dermatitis and 
there is no competent medical evidence of any current 
disability of the skin of his hands.  On those bases, the 
Board concludes that the veteran does not have a qualifying 
chronic disability manifested by skin rash of the hands and 
feet so as to warrant entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. 
§ 3.317 (2005).

Hypertension 

At a VA examination in October 2001, the veteran's blood 
pressure was 166/90.  The veteran was not taking any anti-
hypertensive medication.  The pertinent diagnosis was 
hypertension under poor control.  It was noted that the 
veteran had been diagnosed with hypertension three years 
earlier, or in 1998.

At a VA examination in April 2004, the pertinent diagnosis 
was essential hypertension, and the examiner stated an 
opinion that the veteran's hypertension is secondary to his 
family history and to the aging process and is not likely 
related to his active military service.  

At a VA examination in August 2005, it was noted that in 
service the veteran had elevated blood pressure readings 
during treatment for heat exhaustion and that he was first 
treated for hypertension in 1999.  His blood pressure was 
134/79.  The examiner stated an opinion that it was more 
likely than not that the veteran's current hypertension is 
not etiologically related to the elevated blood pressure 
readings in service when he was being treated for heat 
exhaustion.  

The veteran is not entitled to direct service connection for 
hypertension because there is no competent medical evidence 
that he developed such disease during active military service 
or during a period of active duty for training in the 
National Guard.  See 38 U.S.C.A. §§ 101(24), 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.6(a), 3.303 (2005).  He is likewise not 
entitlement to presumptive service connection for 
hypertension as a chronic disease because there is no 
competent medical evidence that he developed such disease 
during the year following his separation from active service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2005).

Headaches

At a VA examination in October 2001, the examiner found that 
the veteran's complaints of headaches were secondary to poor 
control of his hypertension.

At a VA examination in August 2005, the pertinent diagnosis 
was migraine headaches, and the examiner reported that his 
review of the veteran's claims file did not disclose any 
evidence to show that it was as likely as not that the 
veteran's history of headaches was related to his active 
military service.

The veteran is not entitled to direct service connection for 
headaches because there is no credible or convincing evidence 
that a headache disorder existed while he was serving on 
active military duty and because there is no competent 
medical evidence linking a current headache disorder to his 
active military service or to any period of active duty for 
training in the National Guard.  See 38 U.S.C.A. §§ 101(24), 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.6(a), 3.303 (2005).        

There is no competent medical evidence or other credible 
evidence that the veteran has a disability manifested by 
headaches which is associated with any disease or disorder 
listed in 38 C.F.R. § 3.309(a), so he is not entitled to 
presumptive service connection for headaches as a chronic 
disease.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).

The veteran is not entitled to compensation as a Persian Gulf 
veteran for headaches because his complaints of headache have 
been attributed by a VA examining physician to migraine, 
which is a known clinical diagnosis.  On that basis, the 
Board concludes that the veteran does not have a qualifying 
chronic disability manifested by headaches so as to warrant 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2005).

While the VA examiner in October 2001 opined that the 
veteran's headaches are secondary to his hypertension, there 
is no issue in appellate status of entitlement to service 
connection for headaches as secondary to hypertension, and 
the Board notes in that regard that service connection is not 
in effect for hypertension.

Benefit of Doubt Doctrine

As the preponderance of the evidence is against the veteran's 
claims denied herein, the benefit of the doubt doctrine does 
not apply on those issues.  38 U.S.C.A. § 5107(b) (West 
2002). 

ORDER

Entitlement to service connection for a disability manifested 
by fatigue, to include claimed as a result of undiagnosed 
illness, is denied.

Entitlement to service connection for a disability manifested 
by memory loss, to include claimed as a result of undiagnosed 
illness, is denied.

Entitlement to service connection for a disability manifested 
by breathing problems, to include claimed as a result of 
undiagnosed illness, is denied.

Entitlement to service connection for a disability manifested 
by pain and swelling of multiple joints other than the joints 
of the lumbosacral spine, to include claimed as a result of 
undiagnosed illness, is denied.

Entitlement to service connection for skin rash of the hands 
and feet, to include claimed as a result of undiagnosed 
illness, is denied.

Entitlement to service connection for hypertension on a 
direct basis or on a presumptive basis as a chronic disease 
is denied.

Entitlement to service connection for headaches, to include 
claimed as a result of undiagnosed illness, is denied.


REMAND

The veteran is seeking service connection for a disability 
manifested by diarrhea.

At the VA examination in October 2001, the veteran stated 
that he had had recurrent diarrhea since his return from the 
Persian Gulf.  The diagnosis at that time was intermittent 
diarrhea.  In December 2001, the veteran was referred to a VA 
gastroenterology clinic, but he did not keep his appointment.  

The evidence of record in this case does not contain 
sufficient competent medical evidence to decide the claim of 
entitlement to service connection for a disability manifested 
by diarrhea, to include the sub-issue of whether the veteran, 
who is a Persian Gulf veteran, has such a disability which, 
by history, physical examination, and diagnostic studies, 
cannot be attributed to a known clinical diagnosis.  
Therefore, pursuant to 38 C.F.R. § 3.159(c)(4) and to fulfill 
VA's duty to assist the veteran in the development of facts 
pertinent to his claim, this case must be remanded for a 
medical examination and medical opinion.

Accordingly, this case is REMANDED to the AMC for the 
following:

1.  The AMC should arrange for the 
veteran to be scheduled for an 
examination by a specialist in 
gastroenterology, if available, or by a 
physician with the appropriate training 
and expertise to determine whether the 
veteran has a disease or disorder which 
accounts for his stated history of 
recurrent diarrhea and, if so, whether 
such disease or disorder had onset during 
his period of active military service or 
during a period of active duty for 
training (ACDUTRA).  It is imperative 
that the veteran's claims file be made 
available to the examiner for review.  
The examiner should order any indicated 
diagnostic studies.  After a clinical 
examination of the veteran, the records 
review, and review of the results of any 
diagnostic study(ies) which he or she 
ordered, the examining physician should 
respond to the following questions:  

(1) Does the veteran have a disease or 
disorder of the gastrointestinal tract or 
some other disease or disorder which is 
manifested by recurrent diarrhea, or does 
the veteran have a disability manifested 
by recurrent diarrhea which, by history, 
physical examination, and diagnostic 
studies, cannot be attributed to a known 
clinical diagnosis?  

(2) If your answer to the first question 
was that the veteran has a disability of 
the gastrointestinal tract which is 
manifested by recurrent diarrhea, what 
is/are the diagnosis(es) of such 
disease/disorder/abnormality?; and 

(3) Is it at least as likely as not (50 
percent probability) that the veteran's 
diagnosed disease or disorder which 
accounts for his complaints/history of 
recurrent diarrhea etiologically related 
to some incident in or manifestation 
during his period of active military 
service from September to December 1986 
or during his period of service from 
November 1990 to June 1991?

2.  The AMC should then re-adjudicate the 
remanded claim based on consideration of 
all the evidence of record.  If the 
benefit sought on appeal is not granted 
to the appellant's satisfaction, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded the appropriate period of time 
to respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  He 
does, however, have the right to submit additional evidence 
and argument on the matters which the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


